DETAILED ACTION
1.	This office action is in response to application 17/499,689 filed on 10/12/2021. Claim 1 is pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,516,670. Although the claims at issue are not identical, they are not patentably distinct from each other because the following bold limitations are cover the same subject matter and the differences are the type of data being stored in US 10,516,670 whereas in the instant application the sharing is established absent the sharing being based on genotype information. It would have been obvious to an artisan of ordinary skill in the art to restrict different types of sensitive information beside genotype information (i.e. social security numbers, addresses, bank account information etc.)  






Claim 1
Claim 1 of US 10,516,670
A method for sharing data, comprising: receiving a request to share data from a first account to a second account; receiving an indication of a plurality of first account profiles associated with the first account to share with the second account; establishing sharing from the plurality of first account profiles to the second account, wherein sharing comprises the second account having read access to a subset of nonpublic data associated with the plurality of first account profiles.
A method for sharing genetic data, comprising: providing an account database comprising records for a plurality of users of an application, a genotype database comprising genotype records associated with the plurality of users, and a phenotype database comprising phenotype records associated with the plurality of users; receiving, from a first account, a request to share data with a second account in the application, wherein: the first account comprises a first account profile of a first user, one or more first user phenotype records, and one or more first user genotype records, the one or more first user phenotype records are stored in the phenotype database, are uniquely associated with the first account profile of the first user, and comprise phenotype information of the first user, the one or more first user genotype records are stored in the genotype database, are uniquely associated with the first account profile of the first user, and comprise genotype information of the first user, the second account comprises a second account profile of a second user, one or more second user phenotype records, and one or more second user genotype records, the one or more second user phenotype records are stored in the phenotype database, are uniquely associated with the second account profile of the second user, and comprise phenotype information of the second user, the one or more second user genotype records are stored in the genotype database, are uniquely associated with the second account profile of the second user, and comprise genotype information of the second user, the request comprises an indication of the first account profile associated with the first account to share with the second account and an indication of a first sharing level of a set of one or more sharing levels, and the first sharing level of the set of one or more sharing levels specifies a subset of nonpublic data to be shared from the first account profile to the second account, the nonpublic data comprising information associated with the one or more first user genotype records, wherein the first sharing level of the set of one or more sharing levels is selected by the first user; in response to receiving the request from the first account, notifying the second account of the request from the first account; in response to notifying the second account of the request from the first account, receiving, from the second account, an acceptance of the request to share data through the application, wherein: the acceptance comprises an indication of the second account profile associated with the second account to share with the first account and an indication of a second sharing level of a set of one or more sharing levels, and the second sharing level in the set of one or more sharing levels specifies a subset of nonpublic data to be shared from the second account profile to the first account, the nonpublic data comprising information associated with the one or more second user genotype records; in response to receiving, from the second account, the acceptance of the request, establishing sharing from the first account profile to the second account and sharing from the second account profile to the first account, wherein establishing sharing comprises the application retrieving information from one or more of the genotype database and the phenotype database based on one or both of the first sharing level and the second sharing level; and after establishing sharing, storing sharing information in a sharing table comprising, for a shared profile, information pertaining to an account to which the shared profile is shared and a corresponding sharing level.

















Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 2004/0093334 (hereinafter Scherer). 

As for claim 1 Scherer discloses: A method for sharing data, comprising: receiving a request to share data from a first account to a second account (See paragraphs 0013-0016 note there are sharing levels and some levels require explicit permission),; receiving an indication of a plurality of first account profiles associated with the first account to share with the second account (See paragraphs 0013-0017 and further see paragraphs 0013-0018 note the system allows for the sharing of some data which is public or the non-sharing of data which would make the data private); establishing sharing from the plurality of first account profiles to the second account (See paragraphs 0014-0016);, wherein sharing comprises the second account having read access to a subset of nonpublic data associated with the plurality of first account profiles (See paragraphs 0013-0018 and 0023 note read access is a level of security that can be granted to the non-public data).
Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        November 3, 2022